he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 03/21/2022. Claim 1 is pending. 

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 03/21/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10587568 B2, and claim 1 of U.S. Patent No. 11283756 B2.   Although the conflicting claims are not identical, they are not patentably distinct from each other because:


Instant Application No.: 17700236
Patent No.: US 10587568 B2
Patent No.: US 11283756 B2
1. An apparatus comprising: a transceiver that communicates with a mobile communication network over a wireless local area network (“WLAN”); a storage device having gateway selection information stored therein; and a processor that: identifies a country in which the apparatus is currently located; transmits a query to a domain name system (“DNS”) server in response to the apparatus not being located in a home country, the query identifying the country in which the apparatus is currently located; receives a query response from the DNS server; determines that gateway selection is mandated in the country in response to receiving a query response containing one or more records; selects a first gateway in a visited public land mobile network (“VPLMN”) indicated by the one or more records, in response to determining that gateway selection is mandated in the country, each record indicating a VPLMN in the country; determines that gateway selection is not mandated in the country responsive to the query response containing no records; and selects a second gateway in response to determining that gateway selection is not mandated in the country, the second gateway selected in a VPLMN included in the gateway selection information.
1. An apparatus comprising: a transceiver that communicates with a mobile communication network over a wireless local area network (“WLAN”); a storage device having enhanced packet data gateway (“ePDG”) selection information stored therein; and a processor that: identifies a region in which the apparatus is currently located; transmits a query to a domain name system (“DNS”) server based on the region not being a home region of the apparatus, the query identifying the region in which the apparatus is currently located; receives a query response from the DNS server; determines that ePDG selection is mandated in the region responsive to the query response containing one or more records; determines that ePDG selection is not mandated in the region responsive to the query response containing no records; and selects an ePDG, wherein the ePDG is selected based on the one or more records in response to determining that ePDG selection is mandated in the region, and wherein the ePDG is selected based on the ePDG selection information in response to determining that ePDG selection is not mandated in the region, wherein selecting the ePDG based on the one or more records in response to determining that ePDG selection is mandated in the region comprises: determining whether the apparatus is currently registered with a particular visited public land mobile network (“VPLMN”) indicated by the one or more records, each record indicating a VPLMN in the region; and selecting an ePDG in the particular VPLMN, in response to the apparatus being currently registered with the particular VPLMN, determining, in response to the apparatus not being currently registered with a particular VPLMN indicated by the one or more records, whether there is a VPLMN indicated by the one or more records that is also included in the ePDG selection information stored on the storage device, the ePDG selection information comprising one or more prioritized VPLMNs; selecting an ePDG located in a highest priority VPLMN common to both the one or more records and the ePDG selection information, in response to a VPLMN being common to both the one or more records and the ePDG selection information; and selecting an ePDG located in a VPLMN indicated by the one or more records, in response to no VPLMN being common to both the one or more records and the ePDG selection information, wherein selecting the ePDG based on the ePDG selection information in response to determining that ePDG selection is not mandated in the region comprises: determining whether a VPLMN included in the ePDG selection information is located in the region; selecting an ePDG located in a highest priority VPLMN listed in the ePDG selection information and located in the region in response to a VPLMN included in the ePDG selection information being located in the region; and selecting an ePDG in the home public land mobile network (“HPLMN”) in response to no VPLMN included in the ePDG selection information being located in the region.
1. An apparatus comprising: a transceiver that communicates with a mobile communication network over a wireless local area network (“WLAN”); a storage device having gateway selection information stored therein; and a processor that: identifies a country in which the apparatus is currently located; transmits a query to a domain name system (“DNS”) server in response to the apparatus not being located in a home country, the query identifying the country in which the apparatus is currently located; receives a query response from the DNS server; determines that gateway selection is mandated in the country in response to receiving a query response containing at least one record; selects a first gateway in a visited public land mobile network (“VPLMN”) indicated by the at least one record, in response to determining that gateway selection is mandated in the country, each record indicating a VPLMN in the country; determines that gateway selection is not mandated in the country responsive to the query response containing no records; and selects a second gateway in response to determining that gateway selection is not mandated in the country, the second gateway selected in a VPLMN included in the gateway selection information.




Claim Rejections - 35 USC § 103  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170332416 A1 to Kiss et al.,  (hereinafter Kiss) in view of US 20180139692 A1 to LIU et al., (hereinafter Liu).

Claim 1. An apparatus comprising: a transceiver that communicates with a mobile communication network over a wireless local area network (“WLAN”); a storage device having gateway selection information stored therein; and a processor that: 
(Kiss: See Fig. 8, a UE having a network interface, a storage device, and a processor, and para[0039], for UE accessing emergency services through WLAN, via S2b interface such as IPSec tunnel, and obtains a list of one or more PLMNs applicable to a visited country/region in which the UE operates.  UE sends a query to the DNS and obtains a list having multiple records of IP addresses for ePDGs that support emergency services session applicable to the visited country/region in which the UE operates, or the list can have no records. )

identifies a country in which the apparatus is currently located; transmits a query to a domain name system (“DNS”) server in response to the apparatus not being located in a home country, 
(Kiss: See Fig. 3, Fig. 5, and para[0018]-[0028] for when a UE operating in a visited country/region different than a home country, UE can determine the MCC for the region in which the UE is operating and send one or more queries to the server to determine a PLMN and/or a list having multiple records of IP addresses for ePDGs that support emergency services session applicable to the visited country/region in which the UE operates, or receiving the list with no records. )

the query identifying the country in which the apparatus is currently located; receives a query response from the DNS server; 
(Kiss: See para[0018]-[0025] for query includes an indication of the country that the UE is roaming, by using a “visited-country” label, and the MCC value that uniquely identifies the country/region in which the UE is operating, and receiving a response for the query.)

determines that gateway selection is mandated in the country in response to receiving a query response containing one or more records; selects a first gateway in a visited public land mobile network (“VPLMN”) indicated by the one or more records, in response to determining that gateway selection is mandated in the country, each record indicating a VPLMN in the country; 

(Kiss: See Fig. 3, Fig. 5, and para[0018]-[0028] for when a UE operating in a visited country/region different than a home country, UE can determine the MCC for the region in which the UE is operating and sends one or more queries to the DNS server to discover whether regulatory requirements mandate the selection of ePDGs in the visited county in which the UE operates through which to establish non-emergency services sessions.  The UE also obtains information for the selection of ePDGs through which to establish emergency services session, by using a different value for the MCC to indicate a query for information for emergency services sessions.  The UE receives a list having multiple records of IP addresses for ePDGs that support “non-emergency services session” applicable to the visited country/region in which the UE operates, or the list can have no records.  It is understood that UE can determine if ePDG is mandated, or not, for “emergency services”, and it can also further determine and select ePDGs for “non-emergency services” in the visited country region.)



Kiss does not seem to explicitly disclose that a when the received DNS response list of VPLMNs and ePDGs, has no records, it means that the selection is not mandated in the region, as understood in: 

determines that gateway selection is not mandated in the country responsive to the query response containing no records; and selects a second gateway in response to determining that gateway selection is not mandated in the country, the second gateway selected in a VPLMN included in the gateway selection information.

However, in a similar field, Liu teaches: 
determines that gateway selection is not mandated in the country responsive to the query response containing no records; and ( Liu: See para[0104] for if DNS response has no records, it means the selection of ePDG in the visited country is not mandated.)

selects a second gateway in response to determining that gateway selection is not mandated in the country, the second gateway selected in a VPLMN included in the gateway selection information. ( Liu: See Fig. 15 and para[0105]-[0106] when “DNS response includes no records”, the UE may select an ePDG (i.e., second gateway) from the VPLMN or the HPLMN.)

Kiss teaches the technique of ePDG FQDN wherein a UE sends a NDS query to a DNS server and receives a response including information identifying one or more PLMNs for the MCC identified in the query. (Kiss: See para[0025])

Liu teaches the technique of ePDG FQDN wherein an empty list of ePDGs in response to the DNS query indicates that selection of ePDG in the visited country is not mandated. (Liu: See para[0104])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included an empty list of ePDGs, as taught by Lie, with the system of Kiss, in order to benefit from the enhanced ability as to provide an empty list of ePDGs in response to the DNS query, which indicates that the selection of ePDG in the visited county is not mandated. (Liu: See para[0104])


Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477